DETAILED ACTION
This office action response the Request for Continued Examination application on 01/22/2021.
Claims 1, 3, and 5-7 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on January 22, 2021. Claims 1 and 6-7 have been amended. Claims 2, 4, and 8 -12 are cancelled. Claim 1, 3, and 5-7 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 7 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over YUM et al. (U.S. Patent Application Publication No. 2016/0065332), (“Yum”, hereinafter), in view of Rico Alvarino et al. (U.S. Patent Application Publication No. 2017/0034850), (“Rico”, hereinafter).
 As per Claim 1, Yum discloses a terminal ([see, e.g., the terminal 111, [0148], and Fig. 11]), comprising: 
a receiver that receives downlink control information, which contains transmission acknowledgment information, in response to an uplink data channel in a 
a processor that controls retransmission of the uplink data channel based on the transmission acknowledgment information ([see, e.g., the terminal 111 may transmit uplink data according to the decoded control information, and control information includes a field for retransmission related to each of multiple subframes, [0148-0149], and Fig.11]), and 
wherein the narrow band used for retransmission of the uplink data channel is indicated by the downlink control information including the transmission acknowledgment information ([see, e.g., a HARQ process number of each of the multiple subframes may be acquired from a value of the multi-subframe scheduling HARQ process number field, wherein the HARQ process may include acknowledgement, [0123, 0148], and Fig.11]). 
Yum doesn’t appear explicitly disclose: wherein the processor determines the cycle of the starting subframe based on the number of repetitions of the MPDCCH, and  wherein a feedback timing of the transmission acknowledgment information is adjusted based on the starting subframe.
However, Rico discloses wherein the processor determines the cycle of the starting subframe based on the number of repetitions of the MPDCCH ([see, e.g., the 
wherein a feedback timing of the transmission acknowledgment information is adjusted based on the starting subframe ([see, e.g., wherein the transmission of HARQ timing, the starting subframe for MPDCCH may allow for HARQ timing, [0102-0105]]).
In view of the above, having the system of Yum and then given the well-established teaching of Rico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Yum as taught by Rico. The motivation for doing so would have been to provide HARQ timing results improve throughput at the medium access control (MAC) layer in poor radio conditions (Rico, ¶ [0077]).
As per Claim 3, Yum and Rico disclose the terminal according to claim 1, and Yum appears to be silent to the instant claim, and however Rico discloses wherein the number of repetitions is reported by using higher layer signaling ([see, e.g., higher layer signaling (e.g., RRC signaling) is disclosed, [0098]]).
In view of the above, having the system of Yum and then given the well-established teaching of Rico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Yum as taught by Rico. The motivation for doing so would have been to provide HARQ timing results improve throughput at the medium access control (MAC) layer in poor radio conditions (Rico, ¶ [0077]).
As per Claim 6, Yum discloses a radio base station that communicates with a terminal ([see, e.g., the terminal 111, [0148], and Fig. 11]), the radio base station comprising: 
a transmitter that transmits downlink control information, which contains transmission acknowledgment information, in response to an uplink data channel in a narrow band in a system band, via a Machine-type communication Physical Downlink Control Channel (MPDCCH) that is transmitted in a starting subframe of a given cycle ([see, e.g., receive multi-subframe control information for multi-subframe scheduling from a base station 112, the multi-subframe DCI is transmitted or received in a starting SF,  [0082-0083, 0148], and Fig. 5-6, 11]); and
a processor that controls transmission of the transmission acknowledgment information, wherein the processor controls a feedback timing for the transmission acknowledgment information based on the starting subframe ([see, e.g., the terminal 111 may transmit uplink data according to the decoded control information, and control information includes a field for retransmission related to each of multiple subframes, [0148-0149], and Fig.11]), 
 	wherein the narrow band used for retransmission of the uplink data channel is indicated by the downlink control information including the transmission acknowledgement information ([see, e.g., a HARQ process number of each of the multiple subframes may be acquired from a value of the multi-subframe scheduling HARQ process number field, wherein the HARQ process may include acknowledgement, [0123, 0148], and Fig.11]), and  
wherein a feedback timing of the transmission acknowledgment information is adjusted based on the starting subframe.
However, Rico discloses wherein the processor determines the cycle of the starting subframe based on the number of repetitions of the MPDCCH ([see, e.g., the MTC UE 115 processor determines the cycle the starting MPDCCH subframe may be every 10 subframes, [0101-0104], and Fig.3a]), and 
wherein a feedback timing of the transmission acknowledgment information is adjusted based on the starting subframe ([see, e.g., wherein the transmission of HARQ timing, the starting subframe for MPDCCH may allow for HARQ timing, [0102-0105]]).
In view of the above, having the system of Yum and then given the well-established teaching of Rico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Yum as taught by Rico. The motivation for doing so would have been to provide HARQ timing results improve throughput at the medium access control (MAC) layer in poor radio conditions (Rico, ¶ [0077]).
As per Claim 7, Yum discloses a radio communication method to allow a terminal and a radio base station to communicate ([see, e.g., the terminal 111, [0148], and Fig. 11]), the radio communication method comprising, in the terminal, the steps of: 
receiving downlink control information, which contains transmission acknowledgment information, in response to an uplink data channel in a narrow band in a system band, via a Machine-type communication Physical Downlink Control Channel 
controlling retransmission of the uplink data channel based on the transmission acknowledgment information ([see, e.g., the terminal 111 may transmit uplink data according to the decoded control information, and control information includes a field for retransmission related to each of multiple subframes, [0148-0149], and Fig.11]), 
wherein the narrow band used for retransmission of the uplink data channel is indicated by the downlink control information including the transmission acknowledgement information ([see, e.g., a HARQ process number of each of the multiple subframes may be acquired from a value of the multi-subframe scheduling HARQ process number field, wherein the HARQ process may include acknowledgement, [0123, 0148], and Fig.11]), and   
Yum doesn’t appear explicitly disclose: wherein the processor determines the cycle of the starting subframe based on the number of repetitions of the MPDCCH, and  wherein a feedback timing of the transmission acknowledgment information is adjusted based on the starting subframe.
However, Rico discloses wherein the processor determines the cycle of the starting subframe based on the number of repetitions of the MPDCCH ([see, e.g., the MTC UE 115 processor determines the cycle the starting MPDCCH subframe may be every 10 subframes, [0101-0104], and Fig.3a]), and 

In view of the above, having the system of Yum and then given the well-established teaching of Rico, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Yum as taught by Rico. The motivation for doing so would have been to provide HARQ timing results improve throughput at the medium access control (MAC) layer in poor radio conditions (Rico, ¶ [0077]).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yum, in view of Rico, and further in view of CHOI et al. (U.S. Patent Application Publication No. 2018/0337752), (“Choi”, hereinafter).
As per Claim 5, Choi and Rico disclose the terminal according to claim 1, and Choi doesn’t appear explicitly disclose: wherein the narrow band is comprised of six resource blocks. However, Choi discloses wherein the narrow band is comprised of six resource blocks ([see, e.g., the sub band is relatively a narrow band with the minimum transmission bandwidth supported by the LTE system, i.e., 1.4 MHz (six consecutive PRBs), [0333], and Fig. 18]). 
In view of the above, having the system of Yum and then given the well-established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Yum as taught by Choi. The motivation for doing so would have been to 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468  
/PARTH PATEL/Primary Examiner, Art Unit 2468